

Exhibit 10.3

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement’), dated as of January 1, 2007, between PRO
SPORTS & ENTERTAINMENT, INC., with its principal place of business at 811
Wilshire Blvd, Los Angeles, California 90017 (the “Company”), and Paul Feller
whose address is PU Box, 1450, Summerland, CA 93067 (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company is engaged in the business of sports and entertainment
event ownership, television broadcasting of events, product merchandising,
marketing, operations, sales, agent, venue and corporate representation and
consultancy (the “Business”); and
 
WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, on the terms and conditions set forth in this Agreement.
 
NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. EMPLOYMENT. The Company shall employee the Executive and Executive hereby
accepts such employment with the Company, upon the terms and conditions
hereinafter set forth for the period beginning on January 1 2002 (the “Effective
Date”) and ending on the Termination Date determined pursuant to Section 4 (the
“Employment Term”).
 
2. POSITION AND DUTIES.
 
(a) During the Employment Term, the executive shall serve as the Chief Executive
Officer of the Company and shall report to the Board of Directors of the Company
or a committee thereof. Subject to the direction and control of the Board of
Directors of the Company, Executive’s duties shall include principal
responsibility for formulation and implementation of the business policies and
direction of the Company, employment decisions, financial decisions and
management and oversight of the day-to-day operation of the Business. In
addition, Executive shall perform such other duties requested by or pursuant to
the lawful direction and control of the Board of Directors of the Company (or a
committee thereof) including such services and duties normally commensurate with
the position of Chief Executive Officer. The Executive acknowledges and agrees
that he owes a fiduciary duty of loyalty to the Company to discharge his duties
and otherwise act in a manner consistent with the best interests of the Company.
 
(b) During the Employment Term, the Executive shall devote his reasonable
efforts and all of his working time, attention and energies to the performance
of his duties and responsibilities under this Agreement (except for vacations to
which he is entitled pursuant to the terms of this Agreement, illness or
incapacity or activities which do not, in the sole judgment of the Board of
Directors (or a committee thereof), interfere or conflict with his duties and
responsibilities in any material respect). During the Employment Term, Executive
shall not engage in any business activity which, in the judgment of the Board of
Directors (excluding the Executive if he should be a member of the Board of
Directors at the time of such determination), conflicts with the duties of
Executive hereunder, whether or not such activity is pursued for gain, profit or
other pecuniary, advantage. Any material outside business activities of
Executive, including, without limitation, serving on the board of directors of
any other entity, must be approved by the Board of Directors of the Company
(excluding any vote of the Executive) in advance.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Within ten (10) business days following the Effective Date, Executive shall
be appointed to serve as a member of the Company’s Board of Directors until the
next meeting of the Company’s stockholders at which directors are elected. The
Company agrees that at each meeting of the Company’s stockholders during the
Employment Term at which directors are elected and, to the extent applicable, in
any proxy statement delivered to stockholders in connection with such meeting,
the Executive shall be named as a nominee for election to the Board of
Directors.
 
(d) The Company confirms and agrees that, subject to any requisite approvals of
the Board of Directors and the reasonable oversight of the Board of Directors,
(i) the Company’s offices shall be relocated to the Boston, Massachusetts
metropolitan area at a time that is reasonably convenient to the Executive and
(ii) Executive shall be responsible for the details of such relocation, which is
presently contemplated to occur within the first six months following the
Effective Date.
 
3. COMPENSATION AND BENEFITS. As compensation in full for the services to be
rendered by Executive under this Agreement, the Company agrees to compensate
Executive as follows:
 
(a) During the Employment Term (unless earlier terminated as provided herein),
the Company shall pay, and Executive shall accept an annualized salary of not
less than Two Hundred and Forty Thousand Dollars ($240,000) (“Base Salary”)
payable in accordance with the Company’s normal payroll practices and subject to
any and all necessary and legal payroll and other deductions. The Base Salary
and Executive’s performance will be reviewed by the Board of Directors of the
Company or a compensation committee of the Board of Directors at the end of the
first year of the Employment Term. Effective on each yearly anniversary of the
Effective Date during the Employment Term, Executive’s Base Salary shall be
increased by the percentage increase in the national Consumer Price Index for
the 12-month period preceding such anniversary date. Notwithstanding anything to
the contrary contained in this Section 3(a), the compensation committee of the
Board of Directors will review Executive’s Base Salary on an annual basis to
consider appropriate merit-based increases to the Base Salary in excess of the
Consumer Price Index adjustment described above.
 
(b) Simultaneously with the commencement of the Employment Term and subject to
the provisions of Section 5 of this Agreement, the Company shall pay Executive a
signing bonus of $100,000. (“Signing Bonus”).
 
(c) During the Employment Term, Executive shall be entitled to receive an
automobile allowance of up to $650 per month.
 
(d) Executive shall be entitled to receive one-time bonuses as follows: (i) a
$250,000 bonus shall be paid to Executive in the event of a Valuing Event (as
defined below) that causes the Company to be valued in excess of$100,000,000;
and (ii) an additional bonus of $500,000 shall be paid in the event of a valuing
event that causes the Company to be valued in excess of $500,000,000. For
purposes hereof, a “Valuing Event” shall mean any of the following: (1) in the
event that there is a public trading market for the Company’s common stock and
the aggregate market capitalization of the Company, calculated based upon the
average closing price of the Company’s common stock in the public market over
any twenty (20) consecutive trading day period during the Employment Term,
exceeds the applicable valuation threshold, (2) any sale of assets, sale of
equity by the Company, merger, reorganization, or other transaction which
results in all of the outstanding common stock of the Company being valued in
excess of the applicable valuation threshold, or (3) any material equity
investment in the Company that values the outstanding capital stock of the
Company (on a pre-investment basis) at an amount in excess of the applicable
valuation threshold. In addition to one-time bonuses described above, the Board
of Directors (or the compensation committee thereof) may elect to grant
Executive a discretionary, performance-based bonus and shall meet annually in
order to consider whether such discretionary bonus is appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Executive shall be eligible to participate in those non-salary benefits and
programs generally made available to executive employees of the Company, as are
in effect from time to time, including, but not limited to, any health, dental,
life or disability insurance plan, 401(k) or other retirement savings plan, and
any other employee benefit plan, subject to any and all terms, conditions, and
eligibility requirements of said plans or benefits, as may from time to time be
prescribed by the Company. Full family health and dental insurance coverage
shall be provided for Executive.
 
(f) Executive shall be entitled to a vacation period or periods each year during
the Employment Term in accordance with the Company’s vacation policy for
officers per the policy outlined in the Company’s employee manual, as such
manual may be amended from time to time.
 
(g) Upon submission of proper vouchers and evidence, the Company will pay or
reimburse Executive for reasonable transportation, hotel, travel and related
expenses incurred by Executive on business trips away from Executive’s principal
office, and for other business expenses reasonably incurred by Executive in
connection with the business of the Company during the Employment Term, all
subject to such limitations and procedures as may from time to time be
prescribed by the Board of Directors of the Company.
 
(h) In addition to the compensation described above, Executive shall be entitled
to receive. options to purchase shares of the Company’s common stock in
accordance with the terms set forth in Exhibit A attached hereto and
incorporated herein by this reference.
 
4. TERMINATION.
 
(a) The Executive’s employment under this Agreement shall terminate upon the
earliest to occur of (the date of such occurrence being the “Termination Date”)
of(1) the sixth yearly anniversary of the Effective Date, unless extended by
mutual written consent of the Company and the Executive (2) the effective date
of Executive’s resignation for Good Reason (as defined below) or without Good
Reason, (3) the Executive’s death or a Disability (an “Involuntary
Termination”), (4) the effective date of a termination of Executive’s employment
for Cause by the Board of Directors (a “Termination for Cause”), and (5) the
effective date of a termination of the Executive’s employment by the Board of
Directors for reasons that do not constitute cause (a “Termination Without
Cause”), and (6) the effective date of a resignation of the Executive for Good
Reason (as defined below). The effective date of a resignation shall be the date
written resignation by the Executive is received by the Company; the effective
date of an Involuntary Termination shall be the date of death or, in the event
of a Disability, the date specified in a notice delivered to the Executive by
the Company; the effective date of a Termination for Cause shall be the date
specified in a notice delivered to the Executive by the Company of such
termination; and the effective date of a Termination Without Cause shall be the
date specified in a notice delivered to Executive by the Company of such
termination which effective date shall be no less than thirty (30) days
following the date of such notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement, “Cause” shall mean those instances in which
Executive actually, or the Board of Directors (excluding the Executive if the
Executive is a member of the Board at such time) determines in good faith that
Executive has, (i) intentionally furnished materially false, misleading, or
omissive information to the Company’s Board of Directors that results or could
reasonably be expected to result in material detriment to the Company (ii)
willfully refused or failed to follow the lawful instructions of the Board of
Directors with respect to any material matter, consistent with the terms of this
Agreement, which refusal or failure shall not have been cured, if capable of
being cured, within 10 days following written notice thereof; provided, however,
that no notice or opportunity to cure shall be required with respect to repeated
refusal or failure to follow the lawful instructions of the Board of Directors,
consistent with the terms of this Agreement, (iii) committed or been formally
charged with any act involving moral turpitude (including those involving fraud,
theft or dishonesty by Executive) or any crime (whether felony or misdemeanor)
other than traffic violations or other minor offenses that could not reasonably
be expected to have an adverse effect on the Company’s business or reputation,
(iv) the continued use of alcohol or drugs by the Executive to an extent that,
in the good faith determination of the Board of Directors (excluding the
Executive if the Executive is a member of the Board at such time), such use
interferes with performance of the Executive’s duties and responsibilities, (v)
committed or engaged in any other act constituting or comprising a conflict or
interest or cause under applicable law, or (vi) breached his obligations under
this Agreement in any material respect, which breach has materially damaged the
Company and, if capable of being cured, shall not have been cured upon 15 days’
written notice thereof. “Cause” is not intended to include mere dissatisfaction
of the Company or its Board of Directors with the manner in which Executive
performs his duties nor the good faith failure of the Executive to perform his
duties successfully.
 
(c) For purposes of this Agreement, the term “Disability” shall mean the
physical or mental inability of the Executive (1) a good faith determination by
the Board of Directors (excluding the Executive if the Executive is a member of
the Board at such time) to substantially perform all of his duties under this
Agreement for a period of ninety (90) consecutive days or longer or for any 90
days in any consecutive 12 month period, or (2) that, in the opinion of a
physician selected by the Board of Directors (excluding the Executive if the
Executive is a member of the Board of Directors at such time), is likely to
prevent the Executive from substantially performing all of his duties under this
Agreement for more than 90 days in any period of 365 consecutive days.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) For purposes of this Agreement, the term “Good Reason” shall mean any of the
following events which occur without the consent of Executive (i) a material
change in the scope or nature of Executive’s duties, (ii) the requirement that
Executive report to a person or entity other than the Board of Directors; (iii)
a required change in the city in which Executive’s office is located; (iv) a
sale or change of control of the Company; provided, however, that any change in
control resulting from the Company’s pending merger with or into a public
“shell” corporation shall not be deemed to be a sale or change of control of the
Company for purposes of this Agreement); (v) a material change in the line of
the Company’s business; (v) a fundamental and material disagreement between
Executive and the Board of Directors regarding the direction of the Company’s
business; (vi) the failure of Executive to be elected to the Board of Directors;
provided, however, that the Company shall have thirty (30) days following
receipt of written notice of such failure to elect to cure such failure through
appointment to fill a vacancy or other lawful means.
 
5. EFFECT OF TERMINATION; SEVERANCE.
 
(a) In the event of a Termination Without Cause or a resignation of Executive
for Good Reason, the Executive or his beneficiaries or estate shall have the
right to receive only the following:
 
(1) the unpaid portion of the Base Salary, computed on a pro rata basis to the
Termination Date;
 
(2) the Base Salary from the Termination Date until the sixth yearly anniversary
of the Effective Date, payable in the same amounts and at the same intervals as
the Base Salary was paid immediately prior to the Termination Date; and
 
(3) reimbursement for any expenses incurred prior to the Termination Date for
which the Executive shall not have been previously reimbursed in accordance with
the provisions of Section 3(g) above.
 
(b) In the event of a Termination for Cause, an Involuntary Termination or a
resignation by Executive that is not for Good Reason, the Executive or his
beneficiaries or estate shall have the right to receive the following:
 
(1) the unpaid portion of the Base Salary, computed on a pro rata basis to the
Termination Date; and
 
(2) reimbursement for any expenses incurred prior to the Termination Date for
which the Executive shall not have been previously reimbursed in accordance with
the provisions of Section 3(g) above.
 
(c) Upon any termination, neither the Executive nor his beneficiaries or estate
shall have any further rights under this Agreement or any rights arising out of
this Agreement other than as provided in Section 5(a) and (b) above. The rights
of the Executive set forth in this Section 5 are intended to be the Executive’s
exclusive remedy for termination and to the greatest extent permitted by
applicable law, the Executive waives all other remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Following any termination, Executive shall fully cooperate with Company in
all matters relating to the winding up of the Executive’s work on behalf of
Company and the orderly transfer of any such pending work and of Executive’s
duties and responsibilities for Company to such other person or persons as may
be designated by Company in its sole discretion. Executive shall not be entitled
to any additional pay or severance in connection with such cooperation.
 
(e) Notwithstanding anything to the contrary contained in this Agreement, in the
event Executive is terminated with Cause or resigns without Good Reason prior to
the first anniversary of the Effective Date, Executive shall, upon demand by the
Company, immediately return the Signing Bonus in full and without deduction or
offset.
 
6. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. The Executive will not
disclose, disseminate or use at any time, either during the Employment Term or
thereafter, any Confidential Information of which the Executive is or becomes
aware, whether or not such information is developed by him, except to the extent
that such disclosure or use is directly related to and required by the
Executive’s performance of duties assigned to the Executive by the Company. For
purposes of this Agreement, the term “Confidential Information” shall mean:
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with the Business, including,
without limitation, (a) information, observations, procedures and data obtained
by the Executive while employed by the Company concerning the business or
affairs of the Company, (b) planned or actual products or services, (c) costs
and pricing structures, customer, supplier or employee lists, (d) analyses,
drawings, photographs and reports, (d) computer software and hardware, including
operating systems, applications and program listings, (e) data bases, (f)
accounting and business methods, and (g) research and development, (h)
inventions, devices, new developments, method and processes, technology and
trade secrets (including, without limitation all Work Product). Confidential
Information will not include (i) any information that has been published,
through no direct or indirect effort or action by the Executive, in a form
generally available to the public prior to the date the Executive proposes to
disclose such information, and (ii) any general expertise, contacts or know-how
reflective of Executive’s experience as an executive in the sports management
and event field.
 
7. INVENTIONS AND PATENTS. The Executive agrees that all Work Product belongs to
the Company (including any and all Work Product developed by the Company prior
to the date of this Agreement). The Executive will promptly disclose such Work
Product to the Board of Directors and perform all actions reasonably requested
by the Board (whether during or after the Employment Term) to establish and
confirm such ownership (including, without limitation, the execution and
delivery of assignments, consents, powers of attorney and other instruments) and
to provide reasonable assistance to the Company in connection with the
prosecution of any application for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of any claims by or
against the Company relating in any way to Work Product. For purposes of this
Agreement, the term “Work Product” shall mean all inventions, innovations,
improvements, technical information, systems, software or equipment
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relates to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person, group or entity) while employed by the Company, together with all
patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
8. NON-COMPETE. NON-SOLICITATION, NON-DISPARAGEMENT. The Executive acknowledges
and agrees with the Company that during the course of the Executive’s employment
with the Company, the Executive will have the opportunity to develop
relationships with existing employees, customers and other business associates
of the Company which relationships constitute goodwill of the Company, and the
Company would be irreparably damaged if the Executive were to take actions that
would damage or misappropriate such goodwill. Accordingly, the Executive agrees
as follows:
 
(a) The Executive acknowledges that the Business is operated in and markets for
the Company’s products and services are located throughout the world, including
each county or jurisdiction in each state of the United States and Canada
(collectively, the “Territory”). Accordingly, during the Employment Term and
until the (i) three month anniversary of the Termination Date if termination is
for Good Reason or without Cause, (ii) the one year anniversary of the
Termination Date if termination is the result of a resignation not for Good
Reason, and (iii) six month anniversary of the Termination Date if termination
is with Cause (in each case, the “Non-Compete Period”), the Executive shall not,
directly or indirectly, enter into, engage in, assist, give or lend funds to or
otherwise finance, be employed by or consult with, or have a financial or other
interest in, any business which is similar to or competitive with the Business,
whether for himself or as an independent contractor, agent, stockholder, partner
or joint venturer for any other person, group or entity. To the extent that the
covenant provided for in this Section 8(a) may later be deemed by a court to be
too broad to be enforced with respect to its duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision. The provision,
as modified, shall then be enforced.
 
(b) Notwithstanding the foregoing, the aggregate ownership by the Executive of
no more than two percent (on a fully-diluted basis) of the outstanding equity
securities of any person, group or entity, which securities are traded on a
national securities exchange, quoted on the NASDAQ Stock Market or other
automated quotation system, and which person, group or entity competes with the
Company within the Territory shall not be deemed to be a violation of
Section 8(a).
 
(c) The Executive covenants and agrees that during the term of his employment
and for six months following the Termination Date (one year in the event of a
termination for Cause or a resignation without Good Reason), the Executive will
not, directly or indirectly, either for himself or for any other person, group
or entity (1) solicit any employee, independent contractor or service provider
of the Company to terminate or modify his, her or its employment or other
relationship with the Company or employ or retain any person or entity, (2)
solicit any customer, licensee or licensor, of the Company or any service
provider to the Company to purchase or provide products or services on behalf of
the Executive or such other person, group or entity that are competitive with
the products or services provided by the Company, or (3) disparage the business
reputation of the Company or its management team.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Executive acknowledges that the restrictions placed upon Executive by this
Section 8 are reasonable given the Executive’s position with the Company, the
geographic area in which the Company markets its products and services, and the
consideration furnished in this Agreement. Further, executive also agrees that
the provisions of this section are fair and necessary to protect the Company and
its business interests and that such provisions do not preclude Executive from
utilizing unprotected information or from engaging in occupations in unrelated
fields or in a manner consistent with the requirements of this Agreement.
Finally, Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the Business but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.
 
(e) In addition to any other remedies available to Executive under this
Agreement or applicable law, in the event that the Company fails to meet any of
its ongoing payment or severance obligations to Executive and such failure
continues uncured for five (5) business days following the delivery of written
notice of such failure to the Company, all of Executive’s post-term obligations
under this Section 8 shall terminate.
 
9. RETURN OF COMPANY’S PROPERTY UPON TERMINATION. The Executive shall
immediately deliver to the Company at the termination of the Employment Term or
at any time the Board of Directors may request, all Company property (including
but not limited to all documents, electronic files/records, keys, records,
computer disks, or other tangible or intangible things that may or may not
relate to or otherwise constitute Confidential Information, Work Product, or
trade secrets (as defined by applicable law) that Executive created, used,
possessed, or maintained while in the employ of the Company, from whatever
source. This provision does not apply to purely personal documents of Executive,
but does apply to business calendars, Rolodexes, customer lists, contact sheets,
computer programs, disks, and their contents, and like information that may
contain some personal matters of Executive.
 
10. ENFORCEMENT. Because the Executive’s services are unique and because the
Executive has access to Confidential Information and Work Product, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violation of, the provisions hereof (without posting
a bond or other security).
 
11. MISCELLANEOUS.
 
(a) This Agreement shall be binding upon and inure to the benefit of Executive
and his heirs and personal representatives, and the Company and its successors,
assigns and legal representatives. This Agreement and the
responsibilities/benefits hereunder are personal to Executive and are not
assignable or transferable by Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Company shall have the right to offset against amounts due to Executive
hereunder, any amounts owed by Executive to Company, including any advances.
 
(c) This Agreement constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof and supersedes any and all
previous agreements or understandings between Executive and the Company
concerning the subject matter hereof. This Agreement may not be changed or
amended without the prior written consent of both of the parties hereto.
 
(d) All notices hereunder shall be in writing and shall be deemed given on the
third day after mailing through the United States mail, certified mail, return
receipt requested, postage prepaid, or by overnight delivery to the persons
listed below or to such other person(s) and/or addresses as may be designated
from time to time in writing:
 

 
if to the Company:
                 
Pro Sports & Entertainment, Inc.
     
811 Wilshire Blvd
     
Los Angeles, California 90017
     
Attention:
     
Fax: (213)689-7789
         
if to Executive:
                 
Mr. Paul Feller
     
PU Box 1450
     
Summerland, CA
     
Fax: (805) 684-6992



(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
 
(f) Any waiver by either party of any breach of any of the terms of this
Agreement shall not be considered a waiver of any subsequent breach.
 
(g) In the event that any provision of this Agreement is held to be
unenforceable, then such enforceability shall in no way affect the other terms
and provisions of this Agreement which shall remain in full force and effect.
 
(h) The captions herein are for the convenience of the parties and are not to be
construed as part of the terms of this Agreement.
 
(i) This Agreement may be amended, modified or supplemented only by written
agreement of the parties hereto, which agreement shall have been duly authorized
and approved by the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(j) The failure of the Company at any time or from time to time to require
performance of any of Executive’s obligations under this Agreement shall in no
manner affect the Company’s right to enforce any provision of this Agreement at
any subsequent time, and the waiver by the Company of any right arising out of
any breach shall not be construed as a waiver of any right arising out of any
subsequent breach.
 
(k) Executive acknowledges that the consideration furnished by the Company in
this Agreement, the sufficiency and adequacy of which is hereby acknowledged, is
in addition to anything of value, if any, to which Executive may already be
entitled.
 
(l) Except as otherwise provided herein, in the event of any dispute with
respect to the subject matter of this Agreement, the prevailing party shall be
entitled to all of its costs and expenses, including reasonable attorneys’ fees
and costs, incurred in resolving or settling the dispute. These costs and
expenses shall be in addition to any other damages to which the prevailing party
may be entitled.
 
IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day and year first above written.
 

       
COMPANY:
 
PRO SPORTS & ENTERTAINMENT, INC.
 
   
   
  /s/   

--------------------------------------------------------------------------------

By: Christopher Mowbray
Chairman

 

 
EXECUTIVE:
 
   
   
  /s/   

--------------------------------------------------------------------------------

By: Paul Feller
President & CEO

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Options
 
Executive shall be entitled to receive the following options:
 
1. An initial non-qualified stock option to purchase 10% of the fully diluted
shares of capital stock of the Company issued and outstanding on the Effective
Date. The option shall have an exercise price of $.50 per share and shall vest
in full immediately. The option shall have a term of five years; provided that
such option shall terminate forty-five (45) days after the Executive’s
employment with the Company is terminated if such termination is for Cause or is
a the result of a resignation by Executive for reasons other than Good. Such
option shall not be assignable by Executive.
 
2. In addition to the initial option described above:
 
(a) Executive shall receive options to purchase the number of shares equal to
20% of the number of shares issued in connection with any acquisitions made by
the Company within one year of the Effective Date or initiated (as evidenced by
the submission of a terms sheet or other proposal to the proposed target or its
management) during such one year period and completed subsequent thereto; and
 
(b) Executive shall receive options to purchase the number of shares equal to
20% of the number of shares issued by the Company in connection with any equity
financing or issuable upon conversion of any convertible debt financing
completed by the Company within one year of the Effective Date or initiated (as
evidenced by submission of a terms sheet, letter of intent or other proposal by
the proposed financing source) by the Company within one year following the
Effective Date and completed subsequent thereto; provided, however, no options
shall be issued with respect to any equity or convertible debt financing in
negotiation by the Company or Paul Feller prior to the Effective Date. Subject
to the foregoing exception for financings currently in negotiation, Executive
shall be entitled to receive the options described above regardless of whether
he initiated or was involved in the negotiation of the financing.
 
The option exercise price for the additional options described in (a) and (b)
above shall equal eighty percent (80%) of the per share value of Company’s
common stock at the time of the applicable acquisition or financing as
determined by reference to the Company’s public trading price, if any, or, if no
public trading market exists, the per share valuation of the Company made in
connection with the acquisition or financing or, if no such valuation exists,
the per share value of the Company as determined in good faith by the Company’s
Board of Directors. Each of the options granted pursuant to paragraphs (a) or
(b) above shall have a term of five years, shall vest in full upon grant;
provided that such options shall terminate forty-five (45) days after the
Executive’s employment with the Company is terminated if such termination is for
Cause or is a the result of a resignation by Executive for reasons other than
Good Reason. Such options shall not be assignable by Executive.
 
3. Each option described above shall be subject to customary anti-dilution
provision with respect to any stock splits, mergers, reorganizations or other
such events.
 
 
 

--------------------------------------------------------------------------------

 
 